PER CURIAM.
Gary Oble Merrell petitions for a belated appeal. He alleged that after an evidentiary hearing on a motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850, he requested, and his privately-retained trial counsel agreed, to take an appeal. No appeal was ever filed.
We appointed a commissioner who conducted an evidentiary hearing at which defendant-appellant Merrell and his trial counsel both testified. The trial court found that trial counsel “was not retained to pursue an appeal of the court’s denial of a motion for post-conviction relief and therefore did not file such an appeal.” That being so, the petition for belated appeal is denied. See Steele v. Kehoe, 24 Fla. L. Weekly S237, S238-39, — So.2d -, -, 1999 WL 343071 (Fla. May 27, 1999).
Petition denied.